DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/958,979 filed 29 June 2020. Claims 1-18 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 29 June 2020 and 12 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No 2007/0213163 to Combes et al. (hereinafter referred to as Combes).
Regarding claims 1, 2, 6, 8, 9, and 17, Park discloses:
Claim 1:
A clutch device comprising a clutch input hub (i.e., 80) which is connectable to a drive unit (i.e., 3 via clutches 33 and 35), a clutch output hub (i.e., 39) which is connectable to an electric machine (i.e., 11; 31) and/or to a transmission (i.e., 3; attached to element 47; note: the and/or limitation is met because at least the exclusive “or” is met in that 47 is connected to both the motor and engine via clutches 33 and 35), a clutch (i.e., 33) via which the clutch input hub can be selectively brought into rotary driving connection with the clutch output hub (i.e., 37 can be connected to 47 via the engagement of 33 and 35; note: the claim only requires that input hub and output hub can be brought into a driving connection, which does not remove the possibility of other engagement devices aiding in the driving connection), and an actuating piston (i.e., 111) for hydraulically actuating the clutch (i.e., at least [0085]-[0088] disclose how pressure is applied to engage/disengage the clutch), a chamber (i.e., 201) to which fluid may be applied being assigned to said actuating piston, wherein fluid can be applied to the chamber  via a first rotary feedthrough (i.e., 221) between a stationary component (i.e., 71) and the clutch input hub (i.e., 221 is at least axially between a portion of 71 and 37. Note that the claim does not define how the elements are arranged. There is not even a requirement that any of the elements be connected. In other words, any stationary component, here a portion of 71, in combination with 37 that allows for 221 to be axially between is enough) and via a second rotary feedthrough (i.e., 161) between the clutch input hub (i.e., 37) and the clutch output hub (i.e., at least part of 39 is radially above 161 and 37 is radially below 161, thus the limitation is satisfied because 161 is between at least a portion of 39 and 37. Note that again the claim does not define how the elements are arranged.), wherein the first rotary feedthrough and the second rotary feedthrough are designed on the side of the clutch input hub facing outward in radial direction (i.e., Figs 2 and 3 show 221 and 161 at least extend to the radial outward direction when viewed from a fluid flow direction – i.e., fluid flow radially outward from flow path 153).
Claim 2:
Wherein the first rotary feedthrough is arranged in a region of the clutch input hub with a first outer diameter and the second rotary feedthrough is arranged in a region  of the clutch input hub with a second outer diameter, wherein the first outer diameter corresponds to the second outer diameter (i.e., this limitation appears to be met when the diameter the clutch input hub at the two feedthroughs is the same. At least Fig. 3 appears to who a uniform diameter of 80 at least between 221 and 161. Further, at least [0033] indicates that de minimis variation between the diameters is acceptable).
Claim 6:
Wherein the first rotary feedthrough is delimited by at least one first rotary feedthrough seal and the second rotary feedthrough is delimited in axial direction by at least one second rotary feedthrough seal, wherein the first and second rotary feedthrough seals are structurally identical or are designed as identical parts (i.e., see figure below).
Note:
	The claim does not define where the axial delimiting occurs. In the prior art the seals and subsequent axial delimiting is between 71 and 80 further, any of the seals pointed out can be either the first or second seal.

    PNG
    media_image1.png
    223
    329
    media_image1.png
    Greyscale

Claim 8:
Wherein the clutch input hub is supported in radial direction via at least one radial bearing, on the stationary component, wherein the first rotary feedthrough is arranged in axial direction between two radial bearings (i.e., see figure below).
Note:
	The claim does not require that there be three distinct radial bearings. Thus, the two bearings shown in the figure are sufficient for meeting the limitations of claim 8.

    PNG
    media_image2.png
    302
    353
    media_image2.png
    Greyscale

Claim 9:
Wherein the chamber is a pressure chamber to which hydraulic fluid can be applied, or a pressure compensation chamber, to which a compensation fluid can be applied (i.e., at least [0080] discloses 201 as a pressure chamber).
Claim 17:
Wherein the clutch input hub is supported in radial direction via at least one radial bearing on the stationary component (i.e., radial bearings between 71 and 80 meet this limitation) and a support tube into which the clutch input hub extends (i.e., the support tube is part of 71, which the limitation does not require to be separate, thus this limitation appears met because 80 appears to extend over the support tube portion), wherein the first rotary feedthrough arranged (i.e., at least figure 3 shows that 221 is axially between bearings 75 and 76. Note that the limitation does not require separate radial bearings for the input hub support and first feedthrough).

Allowable Subject Matter
Claims 3-5, 7, 10-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0084363 teaches a shaft and housing with various fluid conduits for controlling a clutch along with bearings. However, the reference fails to teach or render obvious the structural designs of the instant application.
2013/0088105 teaches hybrid system with a shaft and housing with various fluid conduits for controlling a clutch along with bearings. However, the reference fails to teach or render obvious the structural designs of the instant application.
20130035202 teaches hybrid system with a shaft and housing with various fluid conduits for controlling a clutch along with bearings. However, the reference fails to teach or render obvious the structural designs of the instant application.
2009/0008212 teaches a similar system to the prior art. However the prior art applied is older and the reference is directed to cooling and lubricating the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659